Citation Nr: 0433972	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:   The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had recognized guerrilla service from October 
1943 to May 1946.  He died in October 2000.

The appellant, who is the veteran's widow, appealed a 
November 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Republic of the 
Philippines that denied entitlement to service connection for 
the cause of the veteran's death, and to accrued benefits.  
In her December 2002 notice of disagreement, the appellant 
appeared to limit her appeal only to a claim for death 
pension benefits.  However, in a May 2003 written statement, 
the appellant said she was claiming compensation based upon 
the veteran's having had total disability due to service-
connected disability, and then dying of other causes.  While 
it is not entirely clear, it may be that by her statement the 
appellant sought to raise a claim for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318 (West 2002).  As that claim has not yet been considered 
by the RO the matter is referred to the RO, which may wish to 
contact the appellant to clarify her intent as the possible 
section 1318 issue.  

Then, in her July 2003 substantive appeal, the appellant 
expressly indicated that she was appealing only the RO's 
denial of her claim for service connection for the cause of 
the veteran's death, and "not [appealing] legal entitlement 
to nonservice-connected death pension".  Thus, the Board of 
Veterans' Appeals (Board) believes that the issue as set 
forth on the first page of the present decision accurately 
represents the appellant's current claim on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification if further action is required on the part of the 
appellant.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2004).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2004); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

The appellant seeks service connection for the cause of the 
veteran's death.  In a September 2003 written statement, she 
asserted that he had septicemia due to service-connected 
facial scars, which contributed to his death.

The evidence of record shows that the veteran died on October 
[redacted] 2000, at the age of 77.  According to the October 2000 
certificate of death, signed by A.O.P., M.D., a municipal 
health officer, the immediate cause of the veteran's death 
was a cerebrovascular accident.  In a written statement 
received in October 2002, Dr. A.O.P. said that she did not 
actually see or treat the veteran, who died in his home, and 
that another person advised her of his death at home.  Dr. 
A.O.P. said the veteran had cardiac disease and hypertension, 
so the cause of death was diagnosed as a cerebrovascular 
accident.

At the time of the veteran's death, he was service-connected 
for residuals of a left (minor) forearm injury, evaluated as 
20 percent disabling; a healed fracture of the left (minor) 
ulna with dorsal angulation, evaluated as 10 percent 
disabling; a healed fracture of the left (minor) radius with 
dorsal angulation, evaluated as 10 percent disabling; 
moderately disfiguring scars of the right face, that were 
residuals of gunshot wounds, evaluated as 10 percent 
disabling; and a scar of the right arm, that was assigned a 
noncompensable rating.  These disabilities resulted from 
wounds and injuries sustained during World War II.  The 
veteran's combined disability evaluation was 40 percent.

A July 2000 VA examination report, in conjunction with the 
veteran's claim for special monthly compensation for aid and 
attendance, includes diagnoses of chronic obstructive 
pulmonary disease thought to probably be secondary to 
bronchial asthma, degenerative arthritis of the lumbosacral 
spine and knees, and essential hypertension which was 
uncontrolled.  After his VA examination, from July 18 to July 
25, 2000, the veteran was privately hospitalized for 
treatment of interstitial pneumonia and cardiomegaly.  As 
noted above, the veteran died in October 2000.

In a written statement received in August 2003, D.A.C., M.D., 
said that the veteran was hospitalized from September 27 to 
October 3, 2000, prior to his death, and diagnosed with 
septicemia, secondary to a chronic, infected wound of the 
face that was a residual of a service-connected wound of the 
right face, and nutritional anemia.  Dr. D.A.C. said that the 
veteran was hospitalized with a chief complaint of body 
weakness, high-grade fever, and face swelling.  The veteran 
was semi-conscious, highly febrile, and weak.  After four 
days of hospitalization, his relatives took him home, against 
medical advice.  According to Dr. D.A.C., the signatory of 
the veteran's death certificate was unaware of the veteran's 
existing condition and missed the other contributory factor 
of his death, as she did not see the veteran alive.  In Dr. 
D.A.C.'s opinion, the veteran's service-connected shrapnel 
wound in the right face resulted in septicemia, secondary to 
a chronic infected wound that caused progressive body 
weakness, loss of weight, anemia, high fever, and face 
swelling that contributed to his death.  

Enclosed with Dr. D.A.C.'s statement were private hospital 
records, dated from September 27 to October 3, 2000, which 
reveal that the veteran was admitted with swelling of the 
face and fever, initially diagnosed as septicemia.  He was 
treated with prescribed medications for several days and 
taken home by his relatives.  The final diagnosis appears to 
be septicemia, secondary to infected wound of the face.  The 
veteran died on October [redacted] 2000.

The Board notes that Dr. D.A.C.'s statement suggests that the 
veteran may have acquired septicemia from a service-connected 
facial scar, which was the result of a wound sustained some 
45 years before his death.  In light of this opinion, the 
Board believes that further review of the appellant's claim 
is warranted.  See e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (medical opinion based upon speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).

The Board is cognizant that we may consider only independent 
medical evidence to support our findings, and must cite to 
competent evidence of record to support our conclusions.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).  Clearly, this matter 
involves a medical question, and the Board is not permitted 
to draw inferences as to medical causation or etiology 
without a solid foundation in the record.  See Colvin, supra.

Thus, in this instance, given Dr. D.A.C.'s opinion as to a 
possible relationship between the veteran's service-connected 
scars of the right face and his septicemia after service, and 
given the provisions of the VCAA, the Board believes the 
appellant's appeal should be remanded to the RO for 
additional development as outlined below.  In this respect, 
the Board believes the claims file should be referred to a VA 
examiner or independent medical doctor, who should conduct a 
thorough review of the file and render an opinion as to 
whether the record supports any association between the 
veteran's service-connected scars of the right face and the 
development of septicemia found in September 2000 and, if so, 
whether the septicemia materially or substantially 
contributed to the veteran's death.

The Board notes, in passing, that in order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service-connected disability 
caused the death, or substantially or materially contributed 
to cause death.  A service-connected disability is one that 
was incurred in or aggravated by active service, one that may 
be presumed to have been incurred during such service, or one 
that was proximately due to or the result of a service- 
connected disability.  38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due 
to a service-connected disability when such disability was 
either the principal or contributory cause of death.  38 
C.F.R. § 3.312(a).  The service-connected disability will be 
considered the principal (primary) cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  The 
service-connected disability will be considered a 
contributory cause of death when it contributed so 
substantially or materially to death, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1).  The debilitating effects of a service-connected 
disability must have made the veteran materially less capable 
of resisting the fatal disease or must have had a material 
influence in accelerating death.  See Lathan v. Brown, 7 Vet. 
App. 359 (1995).

In view of the foregoing, due process requires that this case 
be REMANDED to the RO for the following action:

1.  The RO should review the claims file and ensure 
that all VCAA notice obligations have been satisfied 
in accordance with 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other applicable legal 
precedent.

2.  The RO should then refer the veteran's claims 
file, to include a copy of this Remand, to an 
appropriate medical doctor who is qualified to 
render an opinion with respect to the medical 
question on appeal.

a.  The physician should be requested to review 
the evidence of record, including the veteran's 
service medical records, together with the July 
2000 VA examination report; July 2000 and 
September 27 to October 3, 2000, private 
hospital records; and the August 2003 statement 
from Dr. D.A.C.

b.  The physician should be requested to render 
an opinion as to whether the veteran actually 
had septicemia when hospitalized from September 
27 to October 3, 2000, prior to his death.

c.  If the reviewing physician determines that 
the veteran had septicemia, the physician is 
requested to render an opinion as to what caused 
the veteran's septicemia, including an opinion 
as whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that an etiological relationship 
existed between the veteran's service-connected 
facial scars of the right face and the 
septicemia identified in the September 2000 
private hospital record, or whether such an 
etiology or relationship is unlikely (i.e., less 
than a 50-50 probability).

d.  The physician is further requested to offer 
an opinion as to whether it is at least as 
likely as not that septicemia due to the facial 
scars of the right face either caused or 
contributed substantially or materially to the 
cause of the veteran's death.  The examiner is 
particularly requested to address the opinion 
expressed in Dr. D.A.C.'s August 2003 written 
statement.

e.  A rationale should be provided for all 
opinions expressed.  If the physician is unable 
to give an opinion with respect to the questions 
presented, an explanation at to why should be 
provided.

3.  Thereafter, the RO should readjudicate the 
appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  
If the benefits sought on appeal remain denied, 
the veteran and his representative should be 
provided with a supplemental statement of the case 
(SSOC).  The SSOC should contain notice of all 
relevant actions taken on the claim, to include a 
summary of the evidence and applicable law and 
regulations considered pertinent to the issue 
currently on appeal since the August 2003 SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).

